     Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                     IN THE UNITED STATES DISTRICT COURT                     September 10, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                               HOUSTON DIVISION

YOLANDA M. WILLIAMS,                         §
                                             §
                Plaintiff,                   §
                                             §
v.                                           §       CIVIL ACTION NO. H-18-3711
                                             §
UNIVERSITY OF TEXAS POLICE                   §
DEPARTMENT, et al.,                          §
                                             §
                Defendants.                  §

                                MEMORANDUM OPINION

      Pending before the court1 are Defendant’s Motion to Dismiss

(Doc.     5),    Defendant’s     Motion      to   Dismiss   Plaintiff’s        Amended

Complaint (Doc. 14), and Defendant’s Motion to Strike Plaintiff’s

Amended Complaint (Doc. 15). The court has considered the motions,

the responses, all other relevant filings, and the applicable law.

For the reasons set forth below, the court GRANTS Defendant’s

motion    to     strike   and    motion      to   dismiss   and    DENIES     AS     MOOT

Defendant’s motion to dismiss Plaintiff’s amended complaint.

                                I.   Case Background

      Plaintiff filed this lawsuit on October 9, 2018, against

Defendant       University      of   Texas    Police   Department,     purportedly

pursuant to 42 U.S.C. § 1983 (“Section 1983").2                   In her complaint,



      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 18, Ord. Dated
Jan. 16, 2019.
      2
            See Doc. 1, Pl.’s Orig. Compl. Plaintiff’s original complaint is
styled as “UNIVERSITY OF TEXAS POLICE DEPARTMENT et.al.”     However, the only
parties listed in the entire complaint were Plaintiff and Defendant.
    Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 2 of 6



Plaintiff alleged the following against Defendant: “The above

listed    defendants     wrongfully      arrested     the     plaintiff     with   no

probable    cause,      sexually   assaulted/assaulted          [plaintiff]        and

intentionally falsif[ied] information into plaintiff[‘s] record,

invoking [a] prior arrest to gain a conviction.                  Also, plaintiff

alleges unreasonable search and seizure.”3

      On October 30, 2018, Defendant filed its pending motion to

dismiss.4      On   December    13,     2018,   Plaintiff      filed   an   amended

complaint     without     the   leave    of     the   court    or   agreement      of

Defendant.5     Plaintiff’s amended complaint copied her original

complaint with an additional cover sheet that listed the Defendants

as: “UNIVERSITY OF TEXAS POLICE DEPARTMENT et al[.,] Officer

Brandon Hazelric[,] Officer Murphy[,] Officer Jones[,] Officer

Ortiz[, and] Sergeant on Duty[.]”6               From the record, it appears

that none of the individual officers added in the amended complaint

have been served or have appeared in this lawsuit.

      On December 21, 2018, Defendant filed a motion to strike

Plaintiff’s amended complaint and a second motion to dismiss.7                     On

February 19, 2019, Plaintiff filed a response to Defendant’s motion


      3
            See Doc. 1, Pl.’s Orig. Compl. p. 2.
      4
            See Doc. 5, Def.’s Mot. to Dismiss.
      5
            See Doc. 10, Pl.’s Am. Compl.
      6
            See id.
      7
            See Doc. 14, Def.’s Mot. to Dismiss Pl.’s Am. Compl.; Doc. 15, Def.’s
Mot. to Strike.

                                         2
     Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 3 of 6



to   dismiss.8         However,   Plaintiff’s     response     appears   to    be

responsive    to   a    motion    to   dismiss   in   a   different   case    that

Plaintiff filed against the University of Houston Police Department

and other University of Houston entities.9                The court contacted

Plaintiff to alert her that the incorrect response was docketed in

this case.    Plaintiff informed the court that it was the correct

response. Accordingly, the court will consider the response to the

extent that it is responsive to Defendant’s arguments.

                            II.    Motion to Strike

      Defendant argues that Plaintiff’s amended complaint should be

struck because it does not comply with Federal Rule of Civil

Procedure (“Rule”) 15.        Under Rule 15:

      A party may amend its pleading once as a matter of course
      within . . . 21 days after serving it, or . . . if the
      pleading is one to which a responsive pleading is
      required, 21 days after service of a responsive pleading
      or 21 days after service of a motion under Rule 12(b),
      (e), or (f), whichever is earlier.

Fed. R. Civ. P. 15(a)(1).          “In all other cases, a party may amend

its pleading only with the opposing party's written consent or the

court's leave.”        Fed. R. Civ. P. 15(a)(2).

      Plaintiff’s amended complaint was filed more than twenty-one

days after Defendant’s first motion to dismiss.              Defendant did not

consent to Plaintiff’s filing an amended complaint and the court


      8
            See Doc. 21, Pl.’s Resp. to Def.’s Mot. to Dismiss.
      9
            See id. The response is styled incorrectly and only references an
incident that allegedly occurred at the University of Houston-Downtown.

                                         3
    Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 4 of 6



never gave Plaintiff leave to amend her complaint.                   Notably,

Plaintiff has not sought the court’s leave since Defendant filed

its motion to strike and did not file a response to the motion to

strike.    Finally, there is no evidence in the record that any of

the named police officers added in the amended complaint have been

served.

      For these reasons, Defendant’s motion to strike is GRANTED.

                         III.   Motion to Dismiss

      Defendant argues that Plaintiff’s lawsuit should be dismissed

because it is barred by the Eleventh Amendment.10

      The Eleventh Amendment,11 as interpreted by case law, bars

suits brought in federal court against a state by private citizens

unless the state specifically waives its immunity or Congress, in

enacting   a   particular    statute,     intentionally    abrogates    state

sovereign immunity.      Will v. Mich. Dep’t of State Police, 491 U.S.

58, 66 (1989); Okpalobi v. Foster, 244 F.3d 405, 411 (5th Cir.

2001). Here, Plaintiff appears to bring claims for the deprivation

of her civil rights via Section 1983.12              However, in enacting



      10
             Plaintiff argues that Chisholm v. Georgia defeats Defendant’s
argument. 2 U.S. 419 (1793). However, Chisholm was superseded years ago by the
Eleventh Amendment and does not apply. See Jagnandan v. Giles, 538 F.2d 1166,
1172 (5th Cir. 1976).
      11
            The Eleventh Amendment reads: “The Judicial power of the United
States shall not be construed to extend to any suit in law or equity, commenced
or prosecuted against one of the United States by Citizens of another State, or
by Citizens or Subjects of any Foreign State.”
      12
            See Doc. 1, Pl.’s Orig. Compl. p. 2; Doc. 21, Pl.’s Resp. to Def.’s
Mot. to Dismiss p. 5.

                                      4
    Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 5 of 6



Section 1983, Congress did not abrogate state sovereign immunity.

Will, 491 U.S. at 66 (1989); see also Richardson v. Southern Univ.,

118 F.3d 450, 453 (5th Cir. 1997).           “The Eleventh Amendment . . .

[bars] all suits in law or equity against an unconsenting state.”

Laxey v. Louisiana Bd. of Trustees, 22 F.3d 621, 623 (5th Cir.

1994).

     The University of Texas is a state agency that is entitled to

raise Eleventh Amendment immunity to suit.                See e.g., Chhim v.

Univ. of Tex. at Austin, 836 F.3d 467, 469 (5th Cir. 2016); see also

Tex. Educ.   Code   §   65.001     et.   seq.    As   a   department   of   the

University of Texas, Defendant is likewise entitled to sovereign

immunity.    See Tex. Educ. Code § 51.203; Harrell v. Univ. of

Houston Police Dept., 44 F.3d 1004 (5th Cir. 1995)(finding that

University of Houston Police Department was a department of an

agency and was entitled to Eleventh Amendment immunity).

     Therefore, Defendant, as a state entity, is protected by

Eleventh Amendment sovereign immunity from claims arising under

Section 1983. Because the court finds Plaintiff’s action barred by

the Eleventh Amendment, the court need not reach Defendant’s

alternative grounds for dismissal.

                             IV.    Conclusion

     Based on the foregoing, the court GRANTS Defendant’s motion to

strike and motion to dismiss and DENIES AS MOOT Defendant’s Motion




                                         5
   Case 4:18-cv-03711 Document 22 Filed on 09/10/19 in TXSD Page 6 of 6



to dismiss Plaintiff’s amended complaint.

     SIGNED in Houston, Texas, this 10th day of September, 2019.




                                    6
